IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-10895
                          Summary Calendar


RONALD DARNELL WORDLAW,

                                           Plaintiff-Appellant,

versus

JIM BOWLES, Sheriff; BILL LITTLE, Deputy
Sheriff; GEORGE W. BUSH, Governor; BOYD
PATTERSON, Judge; NO FIRST INITIAL
McMILLIAN, Deputy Chief,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:99-CV-1098-H
                       --------------------

                          December 20, 1999

Before KING, Chief Judge, and JOLLY, and PARKER, Circuit Judges.

PER CURIAM:*

     Ronald Darnell Wordlaw, Arizona prisoner # 58949, appeals

the district court’s dismissal as frivolous of his civil rights

complaint against various officials in Texas and, by amendment,

various officials in Arizona.   Wordlaw alleged that his

extradition from Texas to Arizona was improper, and he makes

similar arguments on appeal.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-10895
                               -2-

     Wordlaw has not shown that the district court abused its

discretion in dismissing the complaint as frivolous.   See Berry

v. Brady, ___ F.3d ___, 1999 WL 803637, *2 (5th Cir. Oct. 8,

1999).

     AFFIRMED.